Case 1:19-cr-00463-DLC Document 67 Filed 07/31/20 Page 1 of 1
Case 1:19-cr-00463-DLC Document 62-2 Filed 07/27/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CASE NO, 19-CR-00463-DLC

 

 

 

 

 

 

 

 

UNITED STATES OF AMERICA, USDC SDNY
raid DOCUMENT

Plaintiff,

v. ELECTRONICALLY FILED
IRKE DOC #:

2ALMIOND @ ? DATE FILED:

Defendant.

/

 

ORDER FOR ADMISSION PRO HAC VICE

The motion of Neil M. Schuster, for admission to practice pro hac vice in the above-captioned
action is granted,

Applicant has declared that he is a member in good standing of the bars of the states of Florida,
Colorado, and District of Columbia District Court; is awaiting certificates of good standing that he has

paid for and awaits due to the pandemic; and that his contact information is as follows:

Neil M. Schuster
Law Office of Neil M. Schuster, P.A.
555 N.E. 15 Street, Suite 2C
Miami, Florida 33132
Tel: 05) 416-0324 / Fax: (305) 416-0325

Email: neii@neiimschuster.com

Applicant having requested admission pro hac vice to appear for all purposes as temporary and
limited counsel for Zalmund Zirkind in the above entitled action;

IT IS HEREBY ORDERED that Applicant is admitted to practice pro hac vice in the above-
captioned case in the United States District Court for the Southern District of New York at First
Appearance and Arraignment. Counsel shall file the certificates of good standing from the Florida and
Colorado Supreme Courts and from the District of Colombia upon receipt. All attorneys appearing before

this Court are subject to the Local Rules of this Court, including the Rules governing discipline of

 

attorneys.
Dated: Fit 4 1 onK |
Meaeze (ee
VIDENISE COTE

United Btates District Judge

 
